Case 3:15-md-02670-JLS-MDD Document 2026 Filed 09/19/19 PageID.155529 Page 1 of 6




   1    s/ Patrick Ahern
        Ahern and Associates, P.C.
   2    8 South Michigan Ave., Suite 3600
   3    Chicago, IL 60603
        (312) 404-3760
   4    Patrick.ahern@ahernandassociatespc.com
   5
        Counsel for Direct Action Plaintiff Winn-Dixie Stores, Inc.
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  10
         IN RE PACKAGED SEAFOOD                     Case No. 3:15-md-02670-JLS-MDD
  11
         ANTITRUST LITIGATION,                      MDL No. 2670
  12
                                                    DIRECT ACTION PLAINTIFFS’
  13                                                MOTION TO SEAL (RE: MOTION
                                                    TO EXCLUDE THE OPINIONS OF
  14                                                DR. KEVIN MURPHY)
  15
                                                    DATE:        [TBD]
  16     This document relates to:                  TIME:        [TBD]
                                                    JUDGE:       Janis L. Sammartino
  17
               ALL ACTIONS.                         CTRM:        4D
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                              CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2026 Filed 09/19/19 PageID.155530 Page 2 of 6




   1                                 NOTICE OF MOTION
   2          PLEASE TAKE NOTICE that, pursuant to Southern District of California
   3    Civil Local Rule 79.2 and the Protective Order entered in this action (ECF No.
   4    194, incorporating ECF No. 173), Plaintiffs move the Court for an order sealing
   5    their Motion to Exclude the Opinions of Dr. Kevin Murphy.
   6
   7
   8    Dated: September 19, 2019          Respectfully submitted,

   9
                                           s/ Patrick Ahern
  10                                       Ahern and Associates, P.C.
  11                                       8 South Michigan Ave., Suite 3600
                                           Chicago, IL 60603
  12                                       (312) 404-3760
  13                                       Patrick.j.ahern@ahernandassociatespc.com

  14                                       Counsel for Direct Action Plaintiff Winn-
  15                                       Dixie Stores, Inc.

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                       CASE NO. 15-MD-2670-JLS-MDD
                                              1
Case 3:15-md-02670-JLS-MDD Document 2026 Filed 09/19/19 PageID.155531 Page 3 of 6




   1                                       MOTION
   2          Pursuant to the Southern District of California’s Civil Local Rule 79.2(c)
   3    and the Protective Order in this action (ECF No. 194, incorporating the parties’
   4    Joint Motion for Entry of Protective Order (ECF No. 173)), Plaintiffs seek to seal
   5    their Motion to Exclude the Opinions of Dr. Kevin Murphy that contains or
   6    references information that one or more of the Defendants previously designated
   7    as “Confidential” or “Highly-Confidential” under the terms of the Protective
   8    Order, or (2) reference non-public litigation matters. See ECF No. 173 at ¶ 37
   9    (requiring that filings incorporating information containing “Confidential” or
  10    “Highly Confidential” material be filed under seal).
  11          Plaintiffs are filing a redacted version of their Motion to Exclude the
  12    Opinions of Dr. Kevin Murphy in the public docket.                  Additionally,
  13    accompanying this Motion, is the associated “Sealed Lodged Proposed
  14    Documents” docket entry, in which Plaintiffs are filing an unredacted version of
  15    the Motion to Exclude the Opinions of Dr. Kevin Murphy.             Plaintiffs are
  16    contemporaneously lodging a proposed order with the Court.
  17
  18
        Date: September 19, 2019             Respectfully Submitted,
  19
  20                                         s/ Patrick Ahern
  21                                         Ahern and Associates, P.C.
                                             8 South Michigan Ave., Suite 3600
  22                                         Chicago, IL 60603
  23                                         (312) 404-3760
                                             Patrick.j.ahern@ahernandassociatespc.com
  24
  25                                         Counsel for Direct Action Plaintiff Winn-
                                             Dixie Stores, Inc.
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                         CASE NO. 15-MD-2670-JLS-MDD
                                                2
Case 3:15-md-02670-JLS-MDD Document 2026 Filed 09/19/19 PageID.155532 Page 4 of 6




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                    CASE NO. 15-MD-2670-JLS-MDD
                                             3
Case 3:15-md-02670-JLS-MDD Document 2026 Filed 09/19/19 PageID.155533 Page 5 of 6




   1                           SIGNATURE ATTESTATION
   2          Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
   3    hereby certify that authorization for filing this document has been obtained from
   4    each of the other signatories shown above, and that all signatories have
   5    authorized placement of their electronic signature on this document.
   6
   7    Dated: September 19, 2019             By: s/ Patrick J. Ahern
   8                                        Ahern and Associates, P.C.
                                            8 South Michigan Ave., Suite 3600
   9                                        Chicago, IL 60603
  10                                        (312) 404-3760
                                            Patrick.j.ahern@ahernandassociatespc.com
  11
  12                                        Counsel for Direct Action Plaintiff Winn-
                                            Dixie Stores, Inc.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                        CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2026 Filed 09/19/19 PageID.155534 Page 6 of 6




   1                            CERTIFICATE OF SERVICE
   2          I certify that on September 19, 2019, I filed the foregoing document and
   3    supporting papers with the Clerk of the Court for the United States District Court,
   4    Southern District of California, by using the Court’s CM/ECF system. I also
   5    served counsel of record via this Court’s CM/ECF system.
   6
   7
   8                                         By: s/ Patrick Ahern
                                             Ahern and Associates, P.C.
   9                                         8 South Michigan Ave., Suite 3600
  10                                         Chicago, IL 60603
                                             (312) 404-3760
  11                                         Patrick.j.ahern@ahernandassociatespc.com
  12
                                             Counsel for Direct Action Plaintiff Winn-
  13                                         Dixie Stores, Inc.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        PLAINTIFFS’ MOTION TO SEAL                         CASE NO. 15-MD-2670-JLS-MDD
                                                5
